Exhibit 10.1

 

COMPANY CONFIDENTIAL

 

CONSULTANCY AGREEMENT

 

THIS CONSULTANCY AGREEMENT (“Agreement”) is made as of the 1st day of July, 2002
between More Energy Ltd. (the “Company”) and JSW Consulting Inc.. (the
“Consultant”), (together with the Company, the “Parties”, and each individually
a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to engage the services of the Consultant to advise
the Company on management, financial and business development of the Company;

 

WHEREAS, the Consultant is willing and able to undertake engagement with the
Company subject to the terms and conditions stated herein.

 

NOW, THEREFORE, the Company and the Consultant agree as follows:

 

1.             Services.

 

(a)          The services to be provided by the Consultant hereunder (the
“Services”) shall be:

 

(i)            to advise and assist the company on management and business
development policy and issues;  and

 

(ii)           to advise and assist the company in the area of financing; and

 

(iii)          to advise and assist the company in managing its relationship
with legal, financial and business advisers; and

 

(iii)          to provide such additional services relating to the management of
the company as the Company may request from time to time, (the “Additional
Services”), as mutually agreed between the Company and the Consultant.

 

(b)          It is expressly understood that the Company is not engaging the
Consultant to provide legal advice or perform legal services and that the
Consultant shall not serve as the Company’s legal advisor or attorney in any
capacity. Furthermore the Consultant’s relationship with the Company is as an
independent contractor and not as an employee and the parties do not intend to
create an employee employer relationship as a result of this Agreement.

 

2.             Term.  This Agreement shall have an initial term (the “Base
Term”) of eighteen (18) months, commencing on the date first written above.  The
Base Term shall be automatically extended for additional twelve (12) month
periods unless terminated by a written executed letter of termination by either
Party thirty days prior to the end of the respective term period.  The Base Term
and any renewal terms are collectively referred to herein as the “Term”.

 

3.             Compensation.  During the Term, the Company shall pay the
Consultant in accordance with the following:

 

1

--------------------------------------------------------------------------------


 

(a)          Retainer.  The Company shall pay to the Consultant a monthly
retainer equal to Twelve thousands US Dollars (US$ 12,000) (the “Retainer”). 
The amount of the Retainer shall be paid monthly prorated for any partial
calendar month of the Term.  Payment of the Retainer to the Consultant shall be
made on the date of this Agreement, and on the first day of each subsequent
calendar month during the Term in US Dollars.

 

(b)          Expenses: The Company will pay for any business expenses incurred
by the Consultant n the performance of his Consulting services hereunder. The
Consultant will be entitled to a cellular phone on account of the Company as
well as a Company credit card to be used only in the case of foreign travel for
the Company. The Consultant shall travel business class when traveling abroad
for the Company.

 

(c)          The Company shall also pay to the Consultant any applicable Value
Added Tax against appropriate documentation.

 

4.             Termination by the Consultant.   In the event of the failure in
any material way of the Company to fulfill any of its material obligations under
this Agreement (hereinafter “Breach”), the Consultant, after furnishing the
Company with thirty (30) days prior written notice and the opportunity to cure,
shall be entitled to terminate this Agreement (and thus terminate the Term) in
the absence of any cure by the Company.

 

5.             Termination by the Company.   During the Term or an extended
term, the Company shall be entitled, by thirty days notice in writing, to
terminate this Agreement for any reason whereupon this Agreement shall terminate
thereafter immediately and the Company shall no longer be obligated to make
further payments to the Consultant except for any accrued and unpaid amounts due
to the Consultant prior to such date.

 

6.             Company Matters, Restrictive Covenants.

 

(a)          Non-Compete.  The Consultant hereby acknowledges and recognizes
that the services the Consultant is to render are of a special character with a
unique value to the Company, the loss of which cannot adequately be compensated
by damages in an action at law.  In light of the foregoing, and because of the
proprietary or confidential information to be obtained by or disclosed to the
Consultant, the Consultant covenants and agrees that during the term of this
Agreement and for one year thereafter, he shall not engage in or assist others
to engage in any activity which is competitive with the business of the Company
or its affiliates.

 

(b)          Confidentiality.  The Consultant and the Company shall not disclose
to any other Party the terms of this Agreement, without the prior written
consent of the Company or as otherwise required by law.

 

7.             Miscellaneous.

 

(a)          Entire Agreement, Binding Effect.  This Agreement sets forth the
entire understanding between the Parties as to the subject matter of this
Agreement and merges and supersedes all prior agreements, commitments,
representations, writings and discussions between them; and neither of the
Parties shall be bound



2

--------------------------------------------------------------------------------


 

by any obligations, conditions, warranties or representations with respect to
the subject matter of this Agreement, other than as expressly provided in this
Agreement or as duly set forth on or subsequent to the date hereof in writing
and signed by the proper and duly authorized representative of the Party to be
bound hereby.  This Agreement is binding on the Consultant and on the Company
and their respective successors and assigns (whether by assignment, by operation
of law or otherwise).

 

(b)          Severability.  The Parties hereby agree that if any particular
provision or section of this Agreement is adjudicated to be invalid or
unenforceable, the remainder of the provisions and sections of this Agreement
shall not thereby be affected and shall be given full effect, without regard to
the invalid or unenforceable provisions.

 

(c)          Notices.  All notices, approvals, consents, requests or demands
required or permitted to be given under this Agreement shall be in writing and
shall be deemed sufficiently given three business days after being deposited in
the mail, registered or certified, postage prepaid, on receipt if hand delivered
or sent by facsimile (answer-back received) or one business day after being
given to a reputable overnight courier and addressed to the Party entitled to
receive such notice at the following address (or other such addresses as the
Parties may subsequently designate):

 

Company:

 

More Energy Ltd.

 

 

14 Shabazi Street, P.O. Box 132

 

 

Yehud, Israel, 56191

 

 

Facsimile: (03) 632

 

 

Attention: Israel Fisher, CFO

 

Consultant:

 

JSW Consulting Inc.

 

 

c/o 6 Even Shmuel Street

 

 

Ramot, Jerusalem, Israel 97234

 

 

Facsimile:  (02) 586 3921

 

 

Email: jweiss@medisel.co.il

 

If notice is given by any other written method, it shall be deemed effective
when actually received.

 

(d)          Waivers.  No Party shall be deemed to have waived any right, power
or privilege under this Agreement or any provisions hereof unless such waiver
shall have been duly executed in writing and acknowledged by the Party to be
charged with such waiver.  The failure of a Party at any time to insist on
performance of any of the provisions of this Agreement shall in no way be
construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other subsequent breach.

 

(e)          Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Israel.

 

3

--------------------------------------------------------------------------------


 

(f)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.

 

JSW Consulting Inc

 

By:

 /s/ Jacob Weiss

 

Name:

Jacob Weiss

 

Title:

 President

 

 

 

More Energy Ltd.

 

By:

 /s/ Gennadi Finkelshtain

 

Name:

Gennadi Finkelshtain

 

Title:

  General Manager

 

 

 

By:

 /s/ Israel Fisher

 

Name:

Israel Fisher

 

Title:

CFO

 

 

4

--------------------------------------------------------------------------------